Citation Nr: 0728699	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran had active duty from July 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that awarded service connection for 
lumbar strain and assigned thereto an initial disability 
rating of 10 percent, effective from April 19, 1999.  

In October 2006, the Board remanded this case for additional 
development.  Two other issues that were previously on appeal 
were decided in the October 2006 decision and are thus no 
longer for appellate review. 

In an April 2007 deferred rating decision, it was noted that 
the veteran appeared to be submitting a claim for service 
connection for a cervical spine injury.  This issue is 
referred to the RO for disposition.  The Board notes that the 
issue is not inextricably intertwined with the issue on 
appeal as the cervical spinal disability, if service-
connected, would be rated separately from the lumbar strain.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ Part 4.

Additional evidence has been received in this case after the 
May 2007 supplemental statement of the case.  By an August 
2007 letter, the veteran's representative waived initial RO 
consideration of this evidence.  As such, the Board will 
proceed.  See Thurber v. Brown, 5 Vet. App. 119 (1993).


FINDING OF FACT

Since service connection became effective on April 19, 1999, 
the veteran's lumbar strain has been manifested by forward 
flexion of the thoracolumbar spine to 80 degrees, combined 
thoracolumbar range of motion of at least 185 degrees, 
without muscle spasm or guarding severe enough to result in 
an abnormal gait or scoliosis, reversed lordosis or abnormal 
kyphosis, or intervertebral disc syndrome, and without muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in standing position.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an initial 
evaluation in excess of 10 percent for lumbar spine strain 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (2003).

2.  From September 26, 2003, the criteria for an initial 
evaluation in excess of 10 percent for lumbar spine strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a May 2002 VCAA 
letter issued prior to the initial adjudication of the issue 
on appeal informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
initially sought.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was advised regarding disability 
ratings and effective dates in May 2007.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Sanders v. 
Nicholson, (No. 06-7001) (Fed. Cir. May 16, 2007) (requiring 
VA to presume errors in VCAA notice to be prejudicial to 
appellant, and shifiting burden to VA to demonstrate error 
was not prejudicial).  All identified treatment records have 
been obtained, to the extent possible, and the veteran has 
received multiple VA examinations herein.  Thus, all 
reasonable development and notification necessary for the 
disposition of the issue adjudicated by this decision has 
been completed.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.   

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In cases involving the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disorder, separate ratings may be assigned (at the 
time of the initial rating) for separate periods of time 
based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003.  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and from, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The applicable rating criteria for lumbosacral strain were 
amended under changes to the rating criteria applicable to 
the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  All applicable diagnostic criteria will be 
discussed below.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

According to the new law, Diagnostic Code 5237, lumbosacral 
strain, is evaluated based on the General Rating Formula for 
Diseases and Injuries of the Spine, which in pertinent part, 
is as follows (unless intervertebral disc syndrome is present 
and rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5237 (in effect from 
September 26, 2003).  

The veteran essentially contends that his lumbar strain is 
more severely disabling than currently evaluated.  As noted, 
an August 2003 rating decision granted service connection for 
lumbar spine strain and assigned a 10 percent rating 
effective April 19, 1999, based on a June 2003 VA examination 
in which the veteran gave a history of pain two times a week, 
especially with lifting.  He used Vioxx and heat with 
moderate relief.  On physical examination, he had some 
tenderness in the left lower back that radiated down the left 
leg.  X-rays were said to be normal.  The diagnosis was 
status post lumbar spine sprain.  The examiner opined after 
review of the claims file that it was at least as likely as 
not that the diagnosed back problems were due to a fall 
suffered in service.  The rating decision noted that a higher 
rating could not be assigned because the veteran did not have 
spasms or loss of lateral motion.  

VA examination in December 2005 showed that the veteran 
reported low back pain on lifting or increased activity.  He 
reported numbness in both legs with the left greater than the 
right to include the left foot.  He indicated that back pain 
was 3 to 4 in severity on a scale of 10.  He denied bowel or 
bladder difficulties associated with his back.  His gait was 
mildly antalgic.  On physical examination, the spine was 
nontender to palpation and normal in alignment.  Deep tendon 
reflexes were 2+ bilaterally and strength was 5/5 in both 
lower extremities.  He could heel and toe walk and straight 
leg raises were negative bilaterally.  Thoracolumbar range of 
motion showed flexion to 80 out of 90 degrees, extension of 
20 out of 30 degrees, lateral flexion of 30 out of 30 
degrees, and rotation of 30 out of 30 degrees, bilaterally.  
See also 38 C.F.R. § 4.71a, Plate V, Range of Motion of the 
Thoracolumbar Spine.  X-rays showed the spine to be normal in 
pertinent part.  There was no evidence of worsening of pain 
on range of motion testing or repetition of motion.  The 
diagnosis was lumbar strain with chronic pain.  

VA examination in January 2007 included the examiner's 
careful review of the claims file going all the way back to 
and including service records.  It was noted that the veteran 
had been seen intermittently for problems with his low back.  
In the private sector, he had undergone lumbar magnetic 
resonance imaging (MRI) at least two times, both of which 
were normal.  Computerized tomography (CT) of the lumbar 
spine was also said to be normal.  Electromyography 
(Electromyography) had twice showed peripheral nerve root 
involvement.  He took Motrin twice a day.  The veteran 
complained of constant pain in the low back which he rated as 
5 on a scale of 10.  The pain increased to 9/10 with 
increased activity or inclement weather and subsided with 
rest.  The pain did not radiate to the lower extremities and 
the veteran denied problems with bowel or bladder 
incontinence.  The veteran climbed on and off the examining 
table without apparent pain.  Forward flexion of the 
thoracolumbar spine was to 90 degrees, backward extension was 
to 15 degrees, and lateral flexion was to 15 degrees 
bilaterally.  There was no list or scoliosis and no spasm or 
tenderness.  Range of motion exercises did not disclose 
increased pain.  Neurological examination showed that heel 
and toe gait were normal.  Straight leg raising was negative 
for abnormality.  Deep tendon reflexes were overall intact.  
The diagnosis was chronic low back pain.  It was noted that 
EMG did reveal some type of radicular syndrome but it was 
impossible to make a diagnosis of disc disease, because 
lumbar MRI's and CT's had all been basically normal.  There 
was no objective evidence of lumbar disc pathology.  

A May 2007 private CT of the spine disclosed diffuse 
degenerative disease of the discs, with milder disease noted 
in the vertebral bodies with anterior and lateral 
osteophytes.  Neural foraminal encroachment was seen, with 
greatest severity identified at the L4-5 disc level.  
Vertebral body heights were normal.  No evidence of 
compression fracture was seen or pars defect noted.  

Applying the relevant evidence to all of the diagnostic 
criteria potentially applicable, the Board notes that, at all 
times since service connection became effective on April 19, 
1999, the veteran's lumbar strain has been manifested by 
forward flexion of the thoracolumbar spine to 80 degrees, 
combined thoracolumbar range of motion of at least 185 
degrees, without muscle spasm or guarding severe enough to 
result in an abnormal gait or scoliosis, reversed lordosis or 
abnormal kyphosis, or intervertebral disc syndrome, and 
without muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
Therefore, under either the old or the new criteria for 
evaluation of lumbar strain, his disability cannot be 
assigned a higher evaluation.  The disability picture more 
nearly approximates the criteria for the 10 percent rating in 
either case.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.71a, considering both Diagnostic Codes 5295 and 5237 (2003 
and 2006, respectively).  

The Board has considered that the veteran has complained of 
pain, which is at times severe, but notes that the criteria 
of both Diagnostic Codes 5295 and 5237 contemplate pain at 
the level of the 10 percent rating.  Guarding, spasm, etc., 
as discussed in those criteria are considered objective 
indicators of pain.  The criteria for Diagnostic Code 5237 
specifically indicate that they are for application with or 
without symptoms of pain, stiffness, or aching.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  There is nothing in the record to 
indicate that the veteran's pain is beyond that contemplated 
by the criteria.  Therefore, considering the provisions 
relative to pain, and the holding of DeLuca, the disability 
does not warrant a higher rating based on the applicable 
Diagnostic Codes.  See De Luca, supra; 38 C.F.R. §§ 4.40, 
4.45. 

As much has been made in this case of the issue whether disc 
pathology is present and related to the lumbar strain, it is 
noted that it would not assist the veteran to rate his 
disability as intervertebral disc syndrome.  Under the 
criteria effective prior to September 23, 2002, 
intervertebral disc syndrome which was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
was rated 60 percent.  With severe symptoms, with recurrent 
attacks and intermittent relief, it was rated 40 percent.  
With moderate symptoms and recurring attacks, it was rated 20 
percent.  Mild intervertebral disc syndrome was rated 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).  Aligning these criteria with 
the veteran's case, it is clear that his disability would 
warrant no more than a 10 percent rating under Diagnostic 
Code 5293.  

Looking to the current criteria for evaluating intervertebral 
disc syndrome, the veteran also fares no better.  
Intervertebral disc syndrome (preoperatively or 
postoperatively), found at Diagnostic Code 5243, may be rated 
either based on limitation or absence of motion under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25 (the 
combined ratings table).  Rating the veteran's disability 
under the General Rating Formula based on limitation of 
motion would not increase the rating here because, again, his 
combined thoracolumbar range of motion has consistently been 
at least 185 degrees.  Nor would applying the Formula for 
Rating Intervertebral Disc Syndrome assist him.  This is 
because according to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 10% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  Higher ratings require more incapacitating 
episodes.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
including Note 1 (effective September 26, 2003, and without 
relevant change from the provisions in effect from September 
23, 2002, except that the Diagnostic Code for intervertebral 
disc disease was changed from 5293 to 5243).  At no time is 
the veteran shown to have been on prescribed bed rest due to 
his service-connected disability.  As such, his disability 
would be noncompensable if rated under Diagnostic Code 5243, 
Intervertebral Disc Syndrome.  

Nor would considering the disability as a limitation of 
motion assist the veteran.  Under the old criteria for 
limitation of motion, a 20 percent rating required moderate 
limitation of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective before September 26, 2003).  
These symptoms are not shown or approximated here.  38 C.F.R. 
§ 4.7.  As noted above, the current Diagnostic Code criteria 
do not permit a 20 percent rating on this basis where the 
combined range of motion of the thoracolumbar spine is 185 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  
The Board sees no other Diagnostic Code that might apply to 
this case.

In deciding the veteran's claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  

The Board does not find evidence that the veteran's lumbar 
strain should be increased for any separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from April 19, 1999, (the effective date of the 
grant of service connection) to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The Board has considered whether the veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, the schedular evaluation is 
adequate as the veteran's disability picture is more nearly 
approximate to the criteria for a 10 percent rating.  
38 C.F.R. § 4.7.  Many higher schedular evaluations are 
available should greater symptomatology be shown in the 
future. 


ORDER

The appeal is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


